 



Exhibit 10.25
From Agreement
RESTRICTED STOCK AWARD AGREEMENT
BMC Software, Inc., a Delaware corporation (the “Company”), hereby grants to the
Recipient this Restricted Stock Award (this “Award”) effective as of the Grant
Date pursuant to the terms of this Restricted Stock Award Agreement (this
“Agreement”). The Award and this Agreement are subject to all of the terms and
conditions of this Restricted Stock Award and the BMC Software, Inc. 2007
Incentive Plan (the “Plan”), a copy of which is attached hereto. Unless
otherwise specified, capitalized terms used in this Agreement shall have the
meanings specified in the Plan. The terms and conditions of the Plan are
incorporated herein by this reference and govern except to the extent that this
Agreement provides otherwise.
RECIPIENT NAME:
GRANT DATE:
RESTRICTED SHARES: 000  _____  SHARES OF THE COMPANY’S COMMON STOCK SUBJECT TO
THE VESTING REQUIREMENTS SET FORTH IN THIS AGREEMENT (“RESTRICTED SHARES”). THE
VESTING TERMS ARE SET FORTH IN THE TERMS AND CONDITIONS ATTACHED HERETO AS ANNEX
A AND SUCH ANNEX IS INCORPORATED HEREIN BY THIS REFERENCE.
By accepting this Restricted Stock Award and any shares of common stock of the
Company (“Common Stock”) issued pursuant to this Restricted Stock Award,
Recipient agrees to the terms and conditions set forth herein (the “Terms and
Conditions”) and acknowledges receipt of a copy of the Plan. Recipient
represents that Recipient has read and understands the terms of the Plan and
this Restricted Stock Award, and accepts this Restricted Stock Award subject to
all such terms and conditions, including any further amendments to the Plan.
Recipient also acknowledges that he or she should consult a tax advisor
regarding the tax aspects of this Award. Recipient is further hereby advised
that he or she may not rely on the Company for any opinion or advice as to the
personal tax implications of this Award. IF RECIPIENT DOES NOT ACCEPT THIS
AWARD, HE OR SHE MUST NOTIFY HUMAN RESOURCES, ATTENTION MICHAEL JONES, IN
WRITING WITHIN 30 DAYS OF THE GRANT DATE.
IN WITNESS WHEREOF, this Agreement has been executed by the Company and
Recipient to be effective as of the Grant Date specified above.

     
EMPLOYEE:
  BMC Software, Inc.:
 
 
  (-s- MICHAEL VESCUSO) [c72260c7226001.gif]
 
Signature
   
 
   
 
  Michael Vescuso
 
Print Name
  Senior Vice President, Administration

 

 



--------------------------------------------------------------------------------



 



ANNEX A
TO
RESTRICTED STOCK AWARD AGREEMENT
TERMS AND CONDITIONS
1. Award. Pursuant to the Plan the Restricted Shares shall be issued as
hereinafter provided in Recipient’s name subject to certain restrictions
thereon.
2. Definitions. For purposes of this Agreement, the terms “Cause,” “Change of
Control” and “Good Reason” shall have the meanings assigned to such terms in the
Employment Agreement (as defined below) or Change of Control Agreement (as
defined below), as applicable to Recipient, and the following terms shall have
the meanings indicated below:

  (a)  
“Change of Control Termination” shall mean a termination of Recipient’s
employment with the Company within the 12-month period beginning on the date
upon which a Change of Control occurs, which termination of employment is by the
Company without Cause or by Recipient within 60 days of an event that
constitutes Good Reason.
    (b)  
“Change of Control Agreement” shall mean the Change of Control Agreement, if
any, between the Company and Recipient.
    (c)  
“Employment Agreement” shall mean the Employment Agreement, if any, between the
Company and Recipient, as the same may be amended from time to time.
    (d)  
“Forfeiture Restrictions” shall mean the restrictions to which the Restricted
Shares are subject as described in Section 3(a) hereof.

3. Restricted Shares. The following restrictions apply to the Restricted Shares:
(a) Forfeiture Restrictions. The Restricted Shares shall not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions, and
except as provided in (b) below, in the event Recipient’s employment with the
Company shall terminate for any reason, Recipient shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions. The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Restricted Shares.

 

2



--------------------------------------------------------------------------------



 



(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in accordance with the following schedule provided that
Recipient has been continuously employed by the Company from the Grant Date
through the lapse date:

              Percentage of Total Number       of Restricted Shares as to Which
  Lapse Date   Forfeiture Restrictions Lapse  
___________
    50 %
___________
    100 %

Additionally, in the event that Recipient’s employment with the Company
terminates by reason of death or Disability, the Forfeiture Restrictions shall
lapse as to all of the Restricted Shares then subject to the Forfeiture
Restrictions on the date of such termination.
Further, the Forfeiture Restrictions shall lapse as to all of the Restricted
Shares then subject to the Forfeiture Restrictions on the date Recipient incurs
a Change of Control Termination.
(c) Book Entry and Certificates. The Company shall instruct its transfer agent
to record an entry in the Company’s shareholder records for the Restricted
Shares in the Recipient’s name, pursuant to which Recipient shall have all of
the rights of a shareholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock (“Stock Dividends”) shall be subject to the Forfeiture Restrictions).
Recipient may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Restricted Shares unless and until the Forfeiture Restrictions
have lapsed and a breach of the terms of this Agreement shall cause a forfeiture
of the Restricted Shares. As soon as practicable following the lapse of the
Forfeiture Restrictions as to any portion of the Restricted Shares and any Stock
Dividends thereon, the Company shall cause the restrictions to be lifted as to
such shares and deposit such shares via electronic share transfer (DWAC) in an
account in the name of Recipient at a broker of the Company’s choosing and shall
notify Recipient of such action.
(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but any stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and any certificates
representing such stock, securities or other property shall be legended to show
such restrictions.

 

3



--------------------------------------------------------------------------------



 



4. Tax Matters. RECIPIENT UNDERSTANDS THAT THE GRANT OF THIS AWARD, THE LAPSE OF
THE FORFEITURE RESTRICTIONS, THE ISSUANCE OF THE COMMON STOCK UPON A LAPSE OF
THE FORFEITURE RESTRICTIONS, AND THE SALE OF SUCH COMMON STOCK, MAY HAVE TAX
IMPLICATIONS FOR RECIPIENT. RECIPIENT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR.
RECIPIENT ACKNOWLEDGES THAT HE OR SHE IS NOT RELYING ON THE COMPANY FOR ANY TAX,
FINANCIAL OR LEGAL ADVICE. IT IS SPECIFICALLY UNDERSTOOD BY THE RECIPIENT THAT
NO REPRESENTATIONS ARE MADE AS TO ANY PARTICULAR TAX TREATMENT WITH RESPECT TO
THIS AWARD. To the extent that the receipt of the Restricted Shares or the lapse
of any Forfeiture Restrictions results in compensation income to Recipient for
federal, state or foreign income tax purposes, the Company may withhold the
number of whole Restricted Shares having a market value (based on the closing
price of the Company’s common stock on the Grant Date or the Certification Date,
as applicable) equal to any tax required to be withheld by reason of such
compensation income. The Company is also authorized to withhold from Recipient’s
payroll check any additional funds to make up the difference between the
required tax withholding amount and the value of the whole Restricted Shares
calculated in the preceding sentence, or require payment of such amount from
Recipient, such that the Company does not have to withhold a fractional
Restricted Share for tax withholding purposes.
5. Status of Stock. The Restricted Shares issued under this Agreement will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. The certificates, if any,
representing the Restricted Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with applicable securities laws. The Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions, this Agreement or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law. The Company may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the Restricted Shares in violation of this Agreement or any
applicable law.
6. Obligations Upon Termination of Employment. In connection with Recipient’s
employment by the Company, the Company or an Affiliate shall provide Recipient
with access to the confidential information of the Company and its Affiliates,
or shall provide Recipient the opportunity to develop business good will inuring
to the benefit of the Company and its Affiliates, or shall entrust business
opportunities to Recipient. Recipient has agreed, and hereby agrees, as
specified in more detail in the Employment Agreement and/or Recipient’s
Invention and Non-Disclosure Agreement with the Company, to maintain the
confidentiality of the Company’s and its Affiliates’ information and to exercise
the highest measures of fidelity and loyalty in the protection and preservation
of the Company’s and its Affiliates’ goodwill and business opportunities. As
part of the consideration for the Restricted Shares, to protect the Company’s
and its Affiliates’ confidential information, the business good will of the
Company and its Affiliates that has been and will in the future be developed in
Recipient, and the business opportunities that have been and will in the future
be disclosed or entrusted to Recipient by the Company and its Affiliates, and as
an additional incentive for the Company and Recipient to enter into this
Agreement, the Company and Recipient agree that if, during the term of
Recipient’s employment with the Company or its Affiliates or within a 12-month
period (or such longer period, if any, as required for non-competition by
Recipient under the terms of his or her Employment Agreement) following the date
upon which Recipient terminates employment with the Company (the “Restrictive
Period”), Recipient fails for any reason to comply with any of the restrictive
covenants set forth in the Employment Agreement (as in effect on the original
effective date of the Employment Agreement), then the Company shall be entitled
to recover from Recipient, and Recipient shall pay to the Company, an amount of
money equal to A multiplied by B, where A equals the value (determined as of the
date the Forfeiture Restrictions lapse) of the Restricted Shares with respect to
which the Forfeiture Restrictions lapse during the one-year period preceding
(and including) the date of Recipient’s termination of employment with the
Company and its Affiliates, and B equals the fraction X divided by Y, where X
equals the number of days in the Restrictive Period minus the number of
consecutive days following Recipient’s termination of employment with the
Company during which Recipient remained in compliance with the restrictive
covenants set forth in the Employment Agreement, and Y equals the number of days
in the Restrictive Period.

 

4



--------------------------------------------------------------------------------



 



7. Employment Relationship. For purposes of this Agreement, Recipient shall be
considered to be in the employment of the Company as long as Recipient remains
an employee of either the Company, an Affiliate, or a successor corporation.
Nothing in the adoption of the Plan, nor the award of the Restricted Shares
thereunder pursuant to this Agreement, shall confer upon Recipient the right to
continued employment by the Company or any of its Affiliates or affect in any
way the right of the Company to terminate such employment at any time. Unless
otherwise specifically provided in a written employment agreement or by
applicable law, Recipient’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
Recipient or the Company for any reason whatsoever, with or without cause. Any
question as to whether and when there has been a Termination of Employment of
the Recipient with the Company, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.
8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Recipient, such notices or
communications shall be effectively delivered if hand delivered to Recipient at
his principal place of employment or if sent by registered or certified mail to
Recipient at the last address Recipient has filed with the Company. In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
9. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between Recipient and the Company and constitutes the entire agreement between
Recipient and the Company with respect to the subject matter of this Agreement.
This Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.
10. Binding Effect; Controlling Document. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under Recipient. In the event of a conflict between the text
of this Agreement and the Employment Agreement, the text of this Agreement shall
control.
11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF AMERICA,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.

 

5